UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 24, 2012 Date of Report (Date of earliest event reported) Lincoln National Corporation (Exact name of registrant as specified in its charter) Indiana 1-6028 35-1140070 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 150 N. Radnor Chester Road, Radnor, PA 19087 (Address of principal executive offices)(Zip Code) (484) 583-1400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders (a)The 2012 annual meeting of shareholders of Lincoln National Corporation (“LNC”) was held on May 24, 2012. (b)Shareholders voted on the matters set forth below. Item 1. Election of Directors The nominees for election to the Board of Directors were elected, each for a three-year term.For each nominee, the votes cast for, against, abstentions, and broker non-votes were as follows: Aggregate Votes Director Nominee For Against Abstentions Broker Non-Votes George W. Henderson, III Eric G. Johnson M. Leanne Lachman Isaiah Tidwell Item 2. Ratification of Auditors The proposal to ratify the appointment of Ernst & Young LLP as LNC’s independent registered public accounting firm for 2012 was approved.The votes cast for and against this proposal, as well as the abstentions were as follows: Aggregate Votes For Against Abstentions There were no broker non-votes for this item. Item 3. Advisory Vote on Executive Compensation The resolution to approve, on an advisory basis, the compensation of LNC’s executive officers named in the proxy statement for the 2012 annual meeting of shareholders was approved.The votes cast for and against this proposal, as well as the abstentions, were as follows: Aggregate Votes For Against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LINCOLN NATIONAL CORPORATION By: /s/ Randal J. Freitag Name: Randal J. Freitag Title: Executive Vice President and Chief Financial Officer Date:May 29, 2012
